Thomas, J.
This case is not to be determined upon the technical rules of set-off, but upon the principles regulating the *286settlement of insolvent estates, whether of persons living or deceased. The settlements with such estates are final, and all mutual demands are to be balanced. Claims not liquidated, and debts absolutely due, though payable in the future, are to be included. The balance found upon such adjustment is the only debt remaining.
In the case of an insolvent estate of one deceased, all claims existing at the time of the death are to be set off; in the case of an insolvent estate of a person living, all claims existing at the time of the first publication of the notice of the issuing of the warrant.
The rules are the same, in whatever form the question is to be settled. Rev. Sts. c. 96, § 12. St. 1838, c. 163, § 3. M'Donald v. Webster, 2 Mass. 498. Jarvis v. Rogers, 15 Mass. 406. Knapp v. Lee, 3 Pick. 452. Bigelow v. Folger, 2 Met. 255. Phelps v. Rice, 10 Met. 128. Bemis v. Smith, 10 Met. 194. Demmon v. Boylston Bank, 5 Cush. 194.
The notes, the subject of controversy, were owned by the defendant before and at the time of the first publication of the notice in insolvency. They were purchased in good faith, for a valuable consideration, and before the defendant had notice of the bringing of the suit.

Judgment for the defendant for his costs.